DETAILED ACTION
The following Office action concerns Patent Application Number 16/406,795.  Claims 1-20 are pending in the application.
Election/Restrictions
A restriction requirement was sent to the Applicant on December 16, 2020.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on February 11, 2021 and elected Group I, claims 1-6 and 13-18, with traverse.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter in different statutory categories, such as those claimed in the instant application, including a two different methods, a composition, and a device, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 7-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 15 are rejected under 35 U.S.C. § 112(b) because the limitation “one or more selected from...and C1 to C20 halogenated alkyl” is indefinite for having improper Markush form.  See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.
Claims 4 and 16 are rejected under 35 U.S.C. § 112(b) because the limitation “one or more selected from...and epoxy” is indefinite for having improper Markush form.  See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.

Claims 6 and 18 are rejected under 35 USC § 112(a) as failing to comply with the enablement requirement.  The claims recite a new chemical compound as shown by claimed formula (2).  However, the specification does not teach how to make a compound of formula (2).  Furthermore, undue experimentation would be needed to determine how to make a compound of formula (2).  MPEP § 2164.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 13-16 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Li et al (US 10,224,483).
Li et al teaches an inorganic quantum dot having two types of ligands attached to the surface (Col. 2, lines 5-15; Fig. 1).  A quantum dot is equivalent to a nanograin.  The ligands include carboxyl groups, ester groups and alkynyl groups (col. 2, lines 43-47 and 57-60).  The carboxyl and ester ligands inherently have alkali solubility.  The alkynyl ligands undergo crosslinking when heated (col. 5, lines 58-61).  The quantum dots include core/shell particles such as CdS/ZnS (col. 2, lines 11-15).  
Li et al further teaches a display device comprising a substrate and a layer of the quantum dots in a sub-pixel arrangement (pattern) on the substrate (col. 7, lines 18-25).  

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 9, 2021